

116 HR 6690 IH: Bring Entrepreneurial Advancements To Consumers Here In North America Act
U.S. House of Representatives
2020-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6690IN THE HOUSE OF REPRESENTATIVESMay 1, 2020Mr. Roy introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to provide incentives for relocating manufacturing of pharmaceuticals and medical supplies and devices to the United States.1.Short titleThis Act may be cited as the Bring Entrepreneurial Advancements To Consumers Here In North America Act.2.FindingsCongress finds as follows:(1)On December 31, 2019, China reported a cluster of cases of pneumonia in Wuhan, Hubei Province.(2)On January 7, 2020, Chinese authorities identified the virus as a novel coronavirus which would later be understood to cause a respiratory illness in humans, known as COVID-19.(3)The spread of the coronavirus and the geographic location of the original outbreak caused reverberations in medical supply chains that reached around the world.(4)The Coronavirus pandemic highlights the United States dependency on China for critical medical supplies and pharmaceuticals.(5)China is the largest exporter of medical devices to the United States.(6)China is the second largest exporter of drugs and biologics, or drugs from natural sources, to the United States.(7)Chinese pharmaceutical companies produce more than 90 percent of our supply of antibiotics, vitamin C, ibuprofen, and hydrocortisone.(8)China is a communist regime and geopolitical adversary. China should not control the United States pharmaceutical and medical device supply chains.(9)A recent article in the state-controlled news agency, Xinhua stated, “If China retaliates against the United States at this time … it will also announce strategic control over medical products and ban exports to the United States. Then the United States will be caught in the ocean of the new coronaviruses.”.(10)Companies should be incentivized through a competitive tax structure to manufacture and produce pharmaceuticals and medical devices in the United States.3.Tax incentives for relocating manufacturing of pharmaceuticals and medical supplies and devices to the United States(a)Accelerated depreciation for nonresidential real propertySection 168 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:(n)Accelerated depreciation for nonresidential real property acquired in connection with the relocation of manufacturing of pharmaceuticals and medical supplies and devices to the United States(1)Treatment as 20-year propertyFor purposes of this section, qualified nonresidential real property shall be treated as 20-year property.(2)Application of bonus depreciationFor application of bonus depreciation to qualified nonresidential real property, see subsection (k).(3)Qualified nonresidential real propertyFor purposes of this subsection, the term qualified nonresidential real property means nonresidential real property placed in service in the United States by a qualified manufacturer if such property is acquired by such qualified manufacturer in connection with a qualified relocation of manufacturing.(4)Qualified manufacturerFor purposes of this subsection, the term qualified manufacturer means any person engaged in the trade or business of manufacturing a qualified medical product.(5)Qualified medical productFor purposes of this subsection, the term qualified medical product means any pharmaceutical, medical device, or medical supply.(6)Qualified relocation of manufacturingFor purposes of this subsection—(A)In generalThe term qualified relocation of manufacturing means, with respect to any qualified manufacturer, the relocation of the manufacturing of a qualified medical product from a foreign country to the United States. (B)Relocation of property not requiredFor purposes of subparagraph (A), manufacturing shall not fail to be treated as relocated merely because property used in such manufacturing was not relocated.(C)Relocation of not less than equivalent productive capacity requiredFor purposes of subparagraph (A), manufacturing shall not be treated as relocated unless the property manufactured in the United States is substantially identical to the property previously manufactured in a foreign country and the increase in the units of production of such property in the United States by the qualified manufacturer is not less than the reduction in the units of production of such property in such foreign country by such qualified manufacturer.(7)Application to possessions of the United StatesFor purposes of this subsection, the term United States includes any possession of the United States. .(b)Exclusion of gain on disposition of property in connection with qualified relocation of manufacturing(1)In generalPart III of subchapter B of chapter 1 of such Code is amended by inserting after section 139H the following new section:139I.Exclusion of gain on disposition of property in connection with qualified relocation of manufacturing(a)In generalIn the case of a qualified manufacturer, gross income shall not include gain from the sale or exchange of qualified relocation disposition property.(b)Qualified relocation disposition propertyFor purposes of this section, the term qualified relocation disposition property means any property which—(1)is sold or exchanged by a qualified manufacturer in connection with a qualified relocation of manufacturing, and(2)was used by such qualified manufacturer in the trade or business of manufacturing a qualified medical product in the foreign country from which such manufacturing is being relocated.(c)Other termsTerms used in this section which are also used in subsection (n) of section 168 shall have the same meaning when used in this section as when used in such subsection..(2)Clerical amendmentThe table of sections for part III of subchapter B of chapter 1 of such Code is amended by inserting after the item relating to section 139H the following new item: Sec. 139I. Exclusion of gain on disposition of property in connection with qualified relocation of manufacturing..(c)Effective dates(1)Accelerated depreciationThe amendment made by subsection (a) shall apply to property placed in service after the date of the enactment of this Act.(2)Exclusion of gainThe amendments made by subsection (b) shall apply to sales and exchanges after the date of the enactment of this Act.